  Case 18-14217        Doc 30     Filed 04/03/20 Entered 04/03/20 15:53:24              Desc Main
                                    Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 18 B 14217
         Michelle Y Mallory,                   )       HON. Jacqueline P. Cox
                                               )       CHAPTER 13
         DEBTOR.                               )

                                          NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;
         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;
         Nissan Motor Acceptance Corporation, c/o Ross W Bartolotta, Swanson Martin & Bell
         LLP, 2525 Cabot Drive Suite 204, Lisle, IL 60532;
         See attached Service List.

       Please take notice that on April 27, 2020, at 9:00 a.m., I shall appear before the Honorable
Judge Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

        A party who objects to this motion and wants it called must file a Notice of Objection no later
than two (2) business days before the presentment date. If a Notice of Objection is timely filed, the
motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may
grant the motion without a hearing before the date of presentment.

                                      PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the attached service list via regular U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603 on April 3, 2020.


                                                               /s/ Steve Miljus____
                                                               Attorney for Debtor

                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               312-913-0625
                  Case
Label Matrix for local    18-14217
                       noticing      Doc 30 LVNVFiled  04/03/20
                                                  Funding LLC        Entered 04/03/20 15:53:24
                                                                                         Nissan MotorDesc    Main
                                                                                                       Acceptance Corporation
0752-1                                            Document          Page
                                            %Resurgent Capital Services   2 of 6         PO BOX 660366
Case 18-14217                                 P.O. Box 10587                                 Dallas, TX 75266-0366
Northern District of Illinois                 Greenville, SC 29603-0587
Eastern Division
Fri Apr 3 12:58:17 CDT 2020
PRA Receivables Management, LLC               U.S. Bankruptcy Court                          ALLY FINANCIAL
PO Box 41021                                  Eastern Division                               c/o: C T Corporation System
Norfolk, VA 23541-1021                        219 S Dearborn                                 208 So Lasalle St, Suite 814
                                              7th Floor                                      Chicago, IL 60604-1101
                                              Chicago, IL 60604-1702

BARCLAYS BANK DELAWARE                        BEST EGG/SST                                   CAP1/CARSN
698 1/2 South Ogden Street                    4315 PICKETT RD                                PO BOX 30253
Buffalo, NY 14206-2317                        SAINT JOSEPH, MO 64503-1600                    SALT LAKE CITY, UT 84130-0253



CAP1/DBARN                                    CAPITAL ONE                                    CAPITALONE
PO Box 30285                                  P O Box 30253                                  c/o Pollack & Rosen, P.C
Salt Lake City, UT 84130-0285                 Salt Lake City, UT 84130-0253                  1825 Barrett Lakes Blvd Suite 510
                                                                                             Kennesaw, GA 30144-7519


CBNA                                          (p)JPMORGAN CHASE BANK N A                     COMENITY BANK/ASHSTWRT
Po Box 6497                                   BANKRUPTCY MAIL INTAKE TEAM                    PO BOX 182789
Sioux Falls, SD 57117-6497                    700 KANSAS LANE FLOOR 01                       COLUMBUS, OH 43218-2789
                                              MONROE LA 71203-4774


COMENITY BANK/CARSONS                         COMENITY BANK/LNBRYANT                         COMENITYBANK/MEIJER
1314 PINELOG ROAD                             4590 E Broad St                                Po Box 182273
AIKEN, SC 29803-6072                          Columbus, OH 43213-1301                        Columbus, OH 43218-2273



Capital One, N.A.                             City of Chicago - Parking and red Light Tick   ComEd
c/o Becket and Lee LLP                        121 N. LaSalle Street                          1919 Swift Drive
PO Box 3001                                   Chicago, IL 60602-1202                         Oak Brook, IL 60523-1502
Malvern PA 19355-0701


Commonwealth Edison Company                   DISCOVER FIN SVCS LLC                          Department Stores National Bank
Bankruptcy Department                         PO Box 3025                                    c/o Quantum3 Group LLC
1919 Swift Drive                              New Albany, OH 43054-3025                      PO Box 657
Oakbrook, IL 60523-1502                                                                      Kirkland, WA 98083-0657


Discover Bank                                 Great American Finance                         HARRIS & HARRIS LTD
Discover Products Inc                         20 N Wacker Dr, Ste 2275                       222 Merchandise Mart Plaza, Suite 1900
PO Box 3025                                   Chicago, IL 60606-1294                         Chicago, IL 60654-1421
New Albany, OH 43054-3025


ILLINOIS CORPORATION SERVICE C                KOHLS/CAPONE                                   Kevin Cullum
801 ADLAI STEVENSON DRIVE                     PO BOX 3115                                    One Nissan Way
Springfield, IL 62703-4261                    MILWAUKEE, WI 53201-3115                       Franklin, TN 37067-6367
LVNV Funding LLC Case 18-14217           Doc 30 MCYDSNB
                                                  Filed 04/03/20 Entered 04/03/20 15:53:24      DescLLCMain
                                                                                     Midland Funding,
c/o Resurgent Capital Services                       Document           Page
                                                3911 S Walton Walker Blvd    3 of 6  Midland Credit Management, Inc
PO Box 10587                                     Dallas, TX 75236-1509                     as agent for Midland Funding, LLC
Greenville, SC 29603-0587                                                                  PO Box 2011
                                                                                           Warren, MI 48090-2011

(p)NISSAN MOTOR ACCEPTANCE CORPORATION           (p)PORTFOLIO RECOVERY ASSOCIATES LLC      Quantum3 Group LLC as agent for
LOSS RECOVERY                                    PO BOX 41067                              Comenity Bank
PO BOX 660366                                    NORFOLK VA 23541-1067                     PO Box 788
DALLAS TX 75266-0366                                                                       Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for                  (p)SPRINGLEAF FINANCIAL SERVICES          SYNCB/AMAZON
Sadino Funding LLC                               P O BOX 3251                              PO BOX 965015
PO Box 788                                       EVANSVILLE IN 47731-3251                  ORLANDO, FL 32896-5015
Kirkland, WA 98083-0788


SYNCB/CITGO                                      SYNCB/JCP                                 SYNCB/OLD NAVY
C/O PO BOX 965004                                PO BOX 965007                             Po Box 530942
ORLANDO, FL 32896-0001                           Orlando, FL 32896-5007                    Atlanta, GA 30353-0942



SYNCB/OLDNAV                                     SYNCB/PAYPAL SMART CON                    SYNCB/SAMS
P.O. BOX 29116                                   PO BOX 965005                             PO BOX 965005
SHAWNEE MISSIO, KS 66201                         ORLANDO, FL 32896-5005                    ORLANDO, FL 32896-5005



SYNCB/SAMS CLUB                                  SYNCB/TJX                                 SYNCB/TJX COS
Po Box 960013                                    PO BOX 965015                             PO BOX 965005
Orlando, FL 32896-0013                           ORLANDO, FL 32896-5015                    ORLANDO, FL 32896-5005



SYNCB/WALMART                                    Secretary of State of Illinois            Synchrony Bank
Po Box 530927                                    9901 S. King Dr                           c/o PRA Receivables Management, LLC
Atlanta, GA 30353-0927                           Chicago, IL 60628-1523                    PO Box 41021
                                                                                           Norfolk, VA 23541-1021


TARGET/TD                                        TD BANK USA/TARGETCRED                    TD Bank USA, N.A.
PO BOX 673                                       PO Box 660170                             C O WEINSTEIN & RILEY, PS
MINNEAPOLIS, MN 55440-0673                       Dallas, TX 75266-0170                     2001 WESTERN AVENUE, STE 400
                                                                                           SEATTLE, WA 98121-3132


(p)T MOBILE                                      VERIZON                                   Verizon
C O AMERICAN INFOSOURCE LP                       455 Duke Drive                            by American InfoSource LP as agent
4515 N SANTA FE AVE                              Franklin, TN 37067-2701                   4515 N Santa Fe Ave
OKLAHOMA CITY OK 73118-7901                                                                Oklahoma City, OK 73118-7901


Village of Oak Lawn                              WEBBNK/FHUT                               eCAST Settlement Corporation
9446 S Raymond Ave                               6250 RIDGEWOOD ROA                        PO Box 29262
Oak Lawn, IL 60453-2449                          SAINT CLOUD, MN 56303-0820                New York NY 10087-9262
Michelle Y Mallory Case 18-14217          Doc 30 Patrick
                                                   FiledS 04/03/20
                                                           Layng          Entered 04/03/20 15:53:24      Desc Main
                                                                                              Stephen M Cramarosso
12236 S Spencer St Apt 1s                             Document           Page    4  of
                                                 Office of the U.S. Trustee, Region 11 6      Pfeiffer Law Offices, P.C.
Alsip, IL 60803-2544                                 219 S Dearborn St                                    1725 S. Naperville Road
                                                     Room 873                                             Suite 205
                                                     Chicago, IL 60604-2027                               Wheaton, IL 60189-5855

Steve Miljus                                         Tom Vaughn
The Semrad Law Firm, LLC                             55 E. Monroe Street, Suite 3850
20 S Clark, 28th                                     Chicago, IL 60603-5764
Chicago, IL 60603




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CHASE CARD                                           NISSAN MOTOR ACCEPTANC                               Portfolio Recovery Associates, LLC
BANK ONE CARD SERV 2500 WESTFIELD DRI                2901 KINWEST PKWY                                    Successor to CAPITAL ONE, N.A.
ELGIN, IL 60124                                      IRVING, TX 75063                                     (DRESSBARN)
                                                                                                          POB 41067
                                                                                                          Norfolk, VA 23541

SPRINGLEAF FINANCIAL S                               TMobile
401 S MERIDIAN STREET ST                             P.O. Box 742596
GREENWOOD, IN 46143                                  Cincinnati, OH 45274




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Nissan Motor Acceptance                           End of Label Matrix
POB 660366                                           Mailable recipients      64
Dallas, TX 75266-0366                                Bypassed recipients       1
                                                     Total                    65
 Case 18-14217         Doc 30     Filed 04/03/20 Entered 04/03/20 15:53:24           Desc Main
                                    Document     Page 5 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 18 B 14217
         Michelle Y Mallory,                  )       HON. Jacqueline P. Cox
                                              )       CHAPTER 13
         DEBTOR.                              )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Michelle Y Mallory, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and moves this Honorable Court to enter an Order modifying the Chapter
13 Plan. Debtor states as follows:


         1. On May 16, 2018, the Debtor filed a petition for relief pursuant to Chapter 13, Title 11

            of the United States Code.

         2. On July 9, 2018, this Honorable Court confirmed the Debtor's Chapter 13 Plan, with

            secured creditors to be paid 100.00% of their allowed claims, and general unsecured

            creditors are to be paid 10.00% of their allowed claims.

         3. That the confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $475.00 on a monthly basis for a term of 36

            months.

         4. Debtor is currently not working since her employer has ceased any business activity

            due to the situation caused by the spread of the Coronavirus (COVID-19). As a result,

            Debtor is deprived of her source of income thus she cannot afford the current payment

            and all other expenses.

         5. Debtor seeks to defer the current Plan default through April of 2020 and suspend the

            May, June and July 2020 Plan payments.

         6. Debtor respectfully requests this Honorable Court defer the current plan default to the
Case 18-14217     Doc 30     Filed 04/03/20 Entered 04/03/20 15:53:24             Desc Main
                               Document     Page 6 of 6


       end of the plan of reorganization.

    7. Debtor further requests this Honorable Court to suspend Chapter 13 Trustee plan

       payments for three months, the months of May, June and July of 2020, with regular

       monthly Trustee plan payments to resume in August of 2020.

    8. That Debtor filed the instant case in good faith and intends to complete the Chapter 13

       Plan of reorganization.


    WHEREFORE, Debtor prays this Honorable Court for the following relief:


 A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in order

    to defer the current plan default to the end of the plan of reorganization; and

 B. That this Honorable Court enter an Order suspending Debtor’s Chapter 13 Trustee plan

    payments for three months, the months of May, June and July of 2020, with regular

    monthly Trustee plan payments to resume in August of 2020; and

 C. That this Honorable Court Order any further relief as the Court may deem fair and

    proper.



                                                         Respectfully submitted,

                                                         __/s/ Steve Miljus
                                                         Attorney for Debtor

                                                         The Semrad Law Firm, LLC
                                                         20 S. Clark Street, 28th Floor
                                                         Chicago, IL 60603
                                                          (312) 913-0625
